The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                             May 14, 2014

                                         No. 04-14-00332-CR

                                   Martin Salvador HERNANDEZ,
                                              Appellant

                                                   v.

                                      THE STATE OF TEXAS,
                                            Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2002CR2660
                        The Honorable Angus K. McGinty, Judge Presiding

                                             O R D E R

         On May 5, 2014, appellant Martin Salvador Hernandez filed a document entitled “Late
Notice of Appeal.” After reviewing the motion, it appears appellant is asking this court for an
extension of time to file his notice of appeal. However, the district clerk has advised that no notice of
appeal has been filed in the trial court, and we have determined that no notice of appeal has been
filed in this court.

        This court’s jurisdiction is invoked by the timely filing of a notice of appeal. State v. Riewe,
13 S.W.3d 408, 410 (Tex. Crim. App. 2000); TEX. R. APP. P. 25.2(b). Because it appears appellant
has not filed a notice of appeal, he has seemingly failed to invoke this court’s jurisdiction.

        Accordingly, we ORDER appellant to file a written response in this court on or before June
13, 2014 establishing that he timely filed a notice of appeal and thereby invoked this court’s
jurisdiction. If appellant fails to satisfactorily respond within the time provided, the appeal will be
dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a). If a supplemental clerk’s record is
required, appellant must ask the trial court clerk to prepare one and must notify the clerk of this court
that such a request was made. All deadlines in this matter are suspended until further order of the
court.

                                                        _________________________________
                                                        Marialyn Barnard, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 14th day of May, 2014.

                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court